
	
		I
		111th CONGRESS
		1st Session
		H. R. 4071
		IN THE HOUSE OF REPRESENTATIVES
		
			November 16, 2009
			Mr. Grayson
			 introduced the following bill; which was referred to the
			 Committee on Financial
			 Services
		
		A BILL
		To require insurers of motor vehicles to provide coverage
		  of bodily injuries in insurance policies.
	
	
		1.Required coverage of bodily
			 injuries in motor vehicle insurance polices
			(a)In
			 generalAn insurer of a motor
			 vehicle shall provide in each motor vehicle insurance policy such insurer
			 issues liability coverage for bodily injuries and death as described in
			 subsection (b).
			(b)Minimum
			 coverageA policy referred to in subsection (a) shall include,
			 for injuries to or death of persons arising from an incident involving a motor
			 vehicle or driver covered by such policy—
				(1)not less than
			 $25,000 in liability coverage for injuries to or death of an individual;
			 and
				(2)not less than
			 $50,000 in total liability coverage for all injuries to or deaths of persons
			 arising from such incident.
				(c)Motor vehicle
			 definedThe term motor
			 vehicle has the meaning given the term in section 30102(a)(6) of title
			 49, United States Code.
			
